Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions ai'e not binding pi'ecedent in this circuit.
PER CURIAM:
Merle T. Rutledge, Jr., appeals the district court’s ordei's dismissing his 42 U.S.C. § 1983 (2006) complaint and denying his motion to amend his complaint. We have reviewed the i'ecoi'd and find no revei’sible error. Accordingly, we affirm for the x'easons stated by the distinct court. See Rutledge v. Roach, No. 4:10-cv-00035-JLK-MFU, 2010 WL 3835662 (W.D.Va. Sept. 30, 2010) & 2010 WL 4791840 (Nov. 18, 2010). We dispense with oral argument because the facts and legal conten*569tions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.